DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claims 1, 4, 7, 11, 14, 16 and 21 have been amended.  Claims 5, 15, 22 and 23 have been cancelled.  Claims 2 and 12 were previously cancelled.  Claims 1, 3-4, 6-11, 13-14, 16-21 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.
 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding the subject matter eligibility, the claimed invention results in a practical application.  Specifically, the limitations reciting “produce a third image of the tooth from the edit input on the secondary image of the tooth; perform an XOR function between the third image and the second image to produce a fourth image comprising the edit input; and produce a fifth image comprising the updated primary image of the tooth with 
Regarding the section 103 rejection, the prior art of record, including Liang (U.S. Pub. No. 2012/0189182 A1), Kaminski (U.S. Pub. No. 2010/0121658 A1) and Sears (U.S. Pub. No. 2019/0043607 A1), do not disclose or render obvious the invention as claimed.  Specifically, the prior art of record does not disclose the limitations of “Specifically, the limitations reciting “produce a third image of the tooth from the edit input on the secondary image of the tooth; perform an XOR function between the third image and the second image to produce a fourth image comprising the edit input; and produce a fifth image comprising the updated primary image of the tooth with an overlay of the fourth image of the edit input; and generate a dental chart displaying the set of teeth, wherein the fifth image of the tooth is displayed in the dental chart.”
The closest foreign reference Benn (WO 02/091279 A2), that relates to method and system for recording carious lesions that includes an interactive tooth chart for a dental patient, does not disclose or render obvious the claimed invention. 
Additionally, the closest non-patent literature reference, OpenDental.com (author unknown), does not disclose or render obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHELLE REICHERT whose telephone number is (303)297-4782.  The examiner can normally be reached on 9-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.